Citation Nr: 0505188	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-23 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than December 2, 
1997, for the grant of a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from September 1989 to June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  Service connection is in effect for posttraumatic stress 
disorder (PTSD).

3.  The evidence shows that the earliest date that it is 
factually ascertainable that the criteria for a total 
disability rating based on individual unemployability were 
met is December 2, 1997.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 2, 
1997, for the grant of a total disability rating based on 
individual unemployability, have not been met. 38 U.S.C.A. §§ 
1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.321(b), 3.340, 
3.341, 3.400(o)(2), 4.1, 4.15, 4.16, 4.18 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed May 2000 rating decision, a June 2003 
statement of the case (SOC), and a supplemental statement of 
the case (SSOC) dated in December 2003 that discussed the 
pertinent evidence, and the laws and regulations related to 
the claims on appeal.  Moreover, these documents essentially 
notified them of the evidence needed by the veteran to 
prevail on his claims.  

In addition, in a January 2001 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also informed of what he could do to help with 
his claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC and notice letter dated in January 2001 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In the present case, 
regarding the current issue on appeal, a substantially 
complete application was received in July 1999.  Thereafter, 
the RO issued a rating decision in May 2000.  In January 
2001, the RO provide notice to the claimant regarding what 
information and evidence is needed to substantiate his claim 
on appeal, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
pertinent evidence pertaining to his claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was nonprejudical.  While the 
notice provided to the appellant in January 2001 was not 
given prior to the first AOJ adjudication of the claims, the 
notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a SOC was 
mailed to the appellant in June 2003 and an SSOC in December 
2003.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports, and VA examination report.  The veteran 
has not identified any additional evidence pertinent to his 
claim, not already of record, and there are no additional 
records to obtain.  Moreover, as noted above, the veteran has 
been informed of the type of evidence necessary to 
substantiate his claim, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

Laws/Regulations

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Section 4.16 also 
provides that, for the above purpose of one 60 percent 
disability, or one 40 percent disability in combination, 
disabilities resulting from common etiology or a single 
accident will be considered as one disability.

A total rating may also be provided where the evidence 
demonstrates such an exceptional or unusual disability 
picture concerning the veteran's service-connected 
disabilities with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).

In reaching its determination in this case the Board has 
followed the analysis of the United States Court of Veterans 
Appeals (Court) in Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The Court held that for a veteran to prevail in a 
claim for individual unemployability benefits, it is 
necessary that the record reflect some factor, which takes 
his/her case outside the norm.  38 C.F.R. §§ 4.1, 4.15.  The 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high schedular rating, 
which is assigned, is recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether or not the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he/she can find employment.  Moreover, there is no statute or 
regulation, which requires VA to conduct a job market or 
employability survey to determine whether a claimant is 
unemployable as a result of one or more service-connected 
disabilities.  See Gary v. Brown, 7 Vet. App. 229 (1994); see 
also Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19.  For purposes of 
entitlement to individual unemployability due solely to 
service-connected disabilities, marginal employment is not to 
be considered substantially gainful employment.  38 C.F.R. § 
4.17. Factors to be considered, however, will include the 
veteran's employment history, educational attainment and 
vocational experience.  38 C.F.R. § 4.16.

Analysis

The veteran is seeking an effective date earlier than 
December 2, 1997, for the grant of a total disability rating 
based on individual unemployability.  The veteran submitted a 
claim of entitlement to individual unemployability in July 
1999.  An October 1999 rating decision denied entitlement 
because the veteran's service connected PTSD, evaluated at 
that time as 50 percent disabling, did not meet the schedular 
requirements for entitlement to individual unemployability.  
A May 2000 rating decision held that an increase in the 
veteran's disability rating for his service connected PTSD 
was warranted and awarded a 70 percent disability rating, 
effective October 28, 1999.  Consequently, the veteran met 
the schedular requirements and was granted entitlement to 
individual unemployability, effective October 28, 1999.  The 
veteran filed a timely notice of disagreement and perfected 
his appeal in February 2002.  The matter was forwarded to the 
Board and in January 2003 the Board remanded the issue for 
the issuance of a statement of the case.   The Board also 
held in a January 2003 decision that a disability rating of 
70 percent was warranted for PTSD effective December 2, 1997 
and a rating of 100 percent was warranted for PTSD effective 
February 24, 1998.

The Board notes that the veteran's only service-connected 
disability is PTSD and that the veteran did not meet the 
schedular requirements of entitlement to individual 
unemployability until December 2, 1997 when the disability 
rating of 70 percent became effective.  

The veteran initially filed a claim of entitlement to service 
connection for a psychiatric disability, claimed as a 
"nervous disorder," in May 1992.  The veteran's claim was 
denied and he perfected an appeal in April 1993.  The Board 
remanded the issue of entitlement to service connection for 
additional development, in February 1999. A May 1999 rating 
decision granted entitlement to service connection for PTSD 
and assigned a 50 percent evaluation effective June 15, 1991, 
the day following the veteran's discharge from service.  The 
veteran timely appealed the 50 percent evaluation. The RO 
revisited the matter in May 2000 and granted an evaluation of 
70 percent for PTSD, effective October 28, 1999.  A May 2001 
rating decision granted a 100 percent evaluation for PTSD, 
effective August 31, 2000.  The RO filed a timely notice of 
disagreement and perfected his appeal with respect to the 
assigned disability ratings and their effective dates in 
February 2002.  The issue was forwarded to the Board and in a 
January 2003 decision the Board held that a disability rating 
of 50 percent was warranted for PTSD effective June 15, 1991; 
a disability rating of 70 percent was warranted for PTSD 
effective December 2, 1997; and a rating of 100 percent was 
warranted for PTSD effective February 24, 1998.

The veteran was awarded a disability rating of 50 percent for 
his PTSD effective June 15, 1991, the day after his release 
from service.  The evidence at that time included an April 
1993 assignment of a GAF score of 60, which reflects moderate 
impairment. Although the veteran complained during VA 
examination in June 1996 of insomnia, panic attacks involving 
constant anxiety, and nightmares; he said that he had less 
frequent insomnia and nightmares once he began taking 
Sertraline. Mental status examination in June 1996 did not 
reveal any significant abnormality, and GAF was 70, which 
involves mild symptoms. In a June 1997 VA examination, the 
veteran complained of anxiety but the examiner felt that the 
veteran did not appear anxious during the interview.  He was 
neatly groomed, did not have any memory problem, and had 
clear sensorium.  His GAF score was 60.  Based on the above 
evidence, the Board held that psychiatric symptomatology from 
service discharge to June 1997 did not correspond to the 
schedular requirements of more than a 50 percent evaluation 
under either the old or new rating criteria, with no evidence 
of obsessional rituals which interfere with routine 
activities, illogical or irrelevant speech, impaired impulse 
control, spatial disorientation, or neglect of personal 
appearance and hygiene.

The Board held that an increase in psychiatric symptomatology 
was seen beginning on VA psychiatric examination on December 
2, 1997, when the veteran's GAF score was assessed as 50, 
which was noted as indicative of serious impairment.  The 
veteran said that he had been unemployed since spring 1997.  
He was receiving outpatient treatment and taking Sertraline 
and sleeping pills.  He complained of service-related 
nightmares on an almost nightly basis, of insomnia, of 
nervousness, of a dislike of crowds, and of service- related 
flashbacks.  His affect was blunted, and he complained of 
being depressed and having thoughts of suicide daily.  During 
the evaluation, the veteran had difficulty responding to 
questions, had poor eye contact, and became emotional one 
time.  Based upon the December 1997 VA examination, the Board 
held that the veteran's PTSD symptomatology had increased to 
a point that it more nearly approximated the criteria 
equivalent to a 70 percent evaluation under the rating 
criteria in effect prior to November 7, 1996, involving 
severe occupational and social impairment, effective December 
2, 1997.

The Board also held that the evidence of record revealed an 
increase in symptomatology, effective February 24, 1998, 
warranting a 100 percent evaluation for PTSD.  The evidence 
included a February 24, 1998 psychological report recording 
that the veteran was an extremely depressed person who had 
serious problems related to alcohol, weight, employment, 
anxiety/depression, sleep, coping with recall, and 
flashbacks.  His impulse control mechanism was considered 
stressed to the breaking point, possibly resulting in 
personal disaster with potential harm to self or others.  
PTSD was diagnosed and GAF was 44, which involves serious 
impairment and can include an inability to keep a job.  The 
veteran was hospitalized in October and November 1999 for 
psychiatric symptomatology. Although he was noted to have 
improved with hospital treatment, and GAF was 50 at 
discharge, the treatment records following hospital discharge 
in November 1999 show that he was soon complaining of severe 
psychiatric problems, including panic attacks, depression, 
anxiety, insomnia, and nightmares.  Psychological screening 
in February 2000 revealed serious anxiety and depression with 
very paranoid thoughts, and GAF in March 2000 was 40.  
Consequently, the evidence showed that the veteran was 
demonstrably unable to obtain or retain employment as of the 
date of the psychological evaluation on February 24, 1998.

Upon review of the evidence of record, the Board notes that 
the ratings that were in effect prior to December 2, 1997, 
did not meet the percentage criteria of § 4.16 for assignment 
of a total disability rating based on individual 
unemployability.    The January 2003 Board decision reviewed 
the evidence of record and held that a disability rating of 
50 percent was warranted for PTSD effective June 15, 1991; a 
disability rating of 70 percent was warranted for PTSD 
effective December 2, 1997; and a rating of 100 percent was 
warranted for PTSD effective February 24, 1998.  Accordingly, 
the veteran was not entitled to individual unemployability 
until December 2, 1997.

Nevertheless, the regulations still permit assignment of a 
total rating on an extraschedular basis if the evidence shows 
that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities if the evidence demonstrates such an 
exceptional or unusual disability picture concerning the 
veteran's service-connected disabilities with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b).  However, the evidence shows that the veteran was 
working until the spring of 1997, and he was not hospitalized 
for his PTSD symptomatology prior to October 1999. On the 
basis of the evidence that is of record, the Board cannot 
find that the veteran's PTSD produced marked interference 
with employment.  There simply is no evidence of any unusual 
or exceptional circumstances that would take the veteran's 
case outside the norm so as to warrant referral for 
consideration of an extraschedular rating as a basis for 
assignment of a total disability rating based on individual 
unemployability prior to December 2, 1997.  38 C.F.R. § 
3.321(b).

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.


ORDER

An effective date earlier than December 2, 1997, for the 
grant of a total disability rating based on individual 
unemployability is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


